--------------------------------------------------------------------------------

Ex. 10.2

 
FIRST AMENDMENT TO
AMENDED AND RESTATED SALE AND SERVICING AGREEMENT


         FIRST AMENDMENT TO AMENDED AND RESTATED SALE AND SERVICING AGREEMENT
(this “Amendment”) dated as of September 12, 2007, by and among SILVERLEAF
FINANCE IV, LLC a Delaware limited liability company, as purchaser (the
“Purchaser”), SILVERLEAF RESORTS, INC., a Texas corporation, as seller and
servicer (the “Seller”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as trustee (the “Trustee”), Backup Servicer and Account
Intermediary .
 
WHEREAS, the parties hereto have entered into the Amended and Restated Sale and
Servicing Agreement, dated as of December 22, 2006, by and among the Purchaser,
the Seller, and the Trustee (as amended, the “Agreement”).  Capitalized terms
used in this Amendment have the meanings given such terms in the Agreement,
except as provided otherwise herein; and
 
WHEREAS, Section 11.1 of the Agreement permits the Agreement to be amended from
time to time pursuant to the conditions set forth therein.
 
NOW THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.            Amendments.
 
(a)              Section 3.1(a)(ii) of the Agreement is hereby deleted and
replaced in its entirety by the following:
 
“(ii) Additional Receivables Characteristics. As of the related Funding Date, as
applicable:

(A) after the pledge of each Related Receivable pursuant to the Indenture, the
Net Spread shall not be less than 5.0%;


(B) after the pledge of each Related Receivable pursuant to the Indenture, the
weighted average Timeshare Loan Rate of all the Eligible Timeshare Loans shall
be no less than 15% and the weighted average original term to maturity of all
the Eligible Timeshare Loans shall not exceed 108 months;


(C) after the pledge of each Related Receivable pursuant to the Indenture, the
Aggregate Principal Balance of Eligible Timeshare Loans with a related Obligor
having a FICO score of greater than or equal to 500 and less than 600 as of the
date of origination of such Timeshare Loan shall not exceed 20% of the Aggregate
Principal Balance of all Eligible Receivables;


1

--------------------------------------------------------------------------------


 
(D) after the pledge of each Related Receivable pursuant to the Indenture, the
Aggregate Principal Balance of Eligible Timeshare Loans with a related Obligor
having a FICO score of greater than or equal to 500 and less than 625 as of the
date of origination of such Timeshare Loan shall not exceed 35% of the Aggregate
Principal Balance of all Eligible Receivables;


(E) after the pledge of each Related Receivable pursuant to the Indenture, the
Aggregate Principal Balance of Eligible Timeshare Loans with a related Obligor
having a FICO score of greater than or equal to 500 and less than 650 as of the
date of origination of such Timeshare Loan shall not exceed 50% of the Aggregate
Principal Balance of all Eligible Receivables;


(F) after the pledge of each Related Receivable pursuant to the Indenture, the
Aggregate Principal Balance of Eligible Timeshare Loans with a related Obligor
having a FICO score of greater than or equal to 500 and less than 675 as of the
date of origination of such Timeshare Loan shall not exceed 65% of the Aggregate
Principal Balance of all Eligible Receivables; and


(G) after the pledge of each Related Receivable pursuant to the Indenture, the
Aggregate Principal Balance of Eligible Timeshare Loans with a related Obligor
having a FICO score of greater than or equal to 500 and less than 700 as of the
date of origination of such Timeshare Loan shall not exceed 75% of the Aggregate
Principal Balance of all Eligible Receivables.”


(b)            Section 3.1(a)(xxvii) of the Agreement is hereby amended by
replacing the dollar amount appearing therein with the dollar amount
“$15,000,000”.


(c)            Section 4.12 of the Agreement is hereby amended by deleting the
phrase “Final Scheduled Settlement Date” in the first sentence thereof and
inserting the phrase “Rated Final Settlement Date” in lieu thereof.


(d)            Section 11.11 of the Agreement is hereby amended by deleting the
phrase “Final Scheduled Settlement Date” in the first sentence thereof and
inserting the phrase “Rated Final Settlement Date” in lieu thereof.


(e)            Section 11.1 of the Agreement is hereby amended by inserting the
following after clause (e) thereof:


“(f) The Servicer shall, at least two (2) calendar days prior to such
modification, provide notice to Moody’s and Standard & Poor’s Rating Service, a
division of McGraw-Hill Companies, Inc. (“S&P”), upon any material modification
to the Hedge Agreement, including but not limited to, any change in the notional
amount thereof.  Such notice shall be sent to Moody’s and S&P at the addresses
provided in Section 11.3(g) or by e-mail at servicerreports@moodys.com and
abs_surveillance@standardpoors.com”


2

--------------------------------------------------------------------------------


 
                 (f) Section 11.3 of the Agreement is hereby amended by
inserting the following after clause (f) thereof:


“(g) in the case of S&P, to Standard & Poor’s Rating Service, a division of
McGraw-Hill Companies, Inc., 55 Water Street, New York, NY 10041, Attention:
Asset-Backed Surveillance Group.”


(g)            Exhibit J to the Agreement is hereby amended by deleting the
phrase “$125,000,000 Variable Funding Note” in the “Attention” line thereof and
inserting the phrase “$150,000,000 Variable Funding Note” in lieu thereof.


(h)            Exhibit L to the Agreement is hereby amended by deleting the
phrase “$125,000,000 Variable Funding Note” in the “Reference (Re:)” line
thereof and inserting the phrase “$150,000,000 Variable Funding Note” in lieu
thereof.


(i)            The definition of “Final Scheduled Settlement Date” in Annex A is
hereby amended by replacing the date appearing therein with the date “September
12, 2011”.


(j)            The definition of “Maximum Invested Amount” in Annex A is hereby
amended by replacing the dollar amount appearing therein with the dollar amount
“$150,000,000”.
 
(k)            The definition of “Overconcentration Amount” in Annex A is hereby
amended by deleting in their entirety clauses (ix) and (x) thereof and adding
the following after clause (viii) thereof:


“(ix) the amount by which the sum of the Aggregate Principal Balance of all
Non-Titled Loans exceeds $15,000,000;


(x) the amount by which the sum of the Aggregate Principal Balance of all
Eligible Receivables relating to Timeshare Loans with a related Obligor having a
FICO score of greater than or equal to 500 and less than 600 as of the date of
origination of such Timeshare Loan exceeds, in the aggregate, 20% of the
Aggregate Principal Balance of all Eligible Receivables at such time;


(xi) the amount by which the sum of the Aggregate Principal Balance of all
Eligible Receivables relating to Timeshare Loans with a related Obligor having a
FICO score of greater than or equal to 500 and less than 625 as of the date of
origination of such Timeshare Loan exceeds, in the aggregate, 35% of the
Aggregate Principal Balance of all Eligible Receivables at such time;


(xii) the amount by which the sum of the Aggregate Principal Balance of all
Eligible Receivables relating to Timeshare Loans with a related Obligor having a
FICO score of greater than or equal to 500 and less than 650 as of the date of
origination of such Timeshare Loan exceeds, in the aggregate, 50% of the
Aggregate Principal Balance of all Eligible Receivables at such time;


3

--------------------------------------------------------------------------------


 
(xiii) the amount by which the sum of the Aggregate Principal Balance of all
Eligible Receivables relating to Timeshare Loans with a related Obligor having a
FICO score of greater than or equal to 500 and less than 675 as of the date of
origination of such Timeshare Loan exceeds, in the aggregate, 65% of the
Aggregate Principal Balance of all Eligible Receivables at such time; and


(xiv) the amount by which the sum of the Aggregate Principal Balance of all
Eligible Receivables relating to Timeshare Loans with a related Obligor having a
FICO score of greater than or equal to 500 and less than 700 as of the date of
origination of such Timeshare Loan exceeds, in the aggregate, 75% of the
Aggregate Principal Balance of all Eligible Receivables at such time.”
 
(l)            The following definition is hereby added to Annex A, after the
definition of “Qualified Substituted Timeshare Loan”:
 
““Rated Final Settlement Date” means, the Settlement Date occurring 12 months
after the maturity date of the latest maturing Timeshare Loan, as of the
Scheduled Maturity Date.”


(m)            The definition of “Scheduled Maturity Date” in Annex A is hereby
replaced in its entirety by the following:
 
“Scheduled Maturity Date” means September 12, 2009, or such later date as the
Note Purchaser, the Issuer and Silverleaf have agreed upon in writing prior to
September 12, 2009, but no later than September 12, 2011.
 
(n)             The definition of “Funding Termination Event” in Annex A is
hereby amended by adding the following after clause (vi) thereof:


“; and (vii) failure, on or prior to November 12, 2007, to extend the term of
the Management Agreement to at least the Rated Final Settlement Date.


2.            Miscellaneous.
 
(a)            This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.
 
(b)            This Amendment shall be deemed to be a contract made under the
laws of the State of New York and shall for all purposes be governed by, and
construed in accordance with, the laws of the State of New York.
 
4

--------------------------------------------------------------------------------


 
(c)            The headings of the several sections of this Amendment are for
convenience only and shall not affect the construction hereof.
 
(d)            This Amendment shall be deemed to be a Basic Document under the
Indenture and the other Basic Documents.
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.
 

 
SILVERLEAF FINANCE IV, LLC
                   
By:
/S/ HARRY J. WHITE, JR
   
Title:
CFO  
                           
SILVERLEAF RESORTS, INC.
                   
By:
/S/ HARRY J. WHITE, JR.
   
Title:
CFO
                           
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Trustee
                   
By:
/S/ SUE DIGNAN
   
Title:
Assistant Vice President
 

 

6

--------------------------------------------------------------------------------